                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION


   Antonio Cherry,                        )
                                          )                 CR No. 3:05-cr-00651-MBS-4
                                          )                 (3:16-cv-3158-MBS)
              Movant,                     )
   v.                                     )
                                          )                 OPINION AND ORDER
   United States of America,              )
                                          )
              Respondent.                 )
   ______________________________________ )


   Antonio Cherry (“Movant”) is an inmate in custody at Evans Correctional Institution in

Bennettsville, South Carolina. On September 19, 2016, Movant, proceeding pro se, filed a

motion under 28 U.S.C. § 2255 to vacate, set aside, or correct a sentence. ECF No. 874. This

matter is before the court on a motion to dismiss and for summary judgment filed by Respondent

United States of America (the “government”) on October 19, 2016. ECF No. 877.

                      I.      FACTUAL AND PROCEDURAL HISTORY

   On July 20, 2005, a federal grand jury returned a superseding Indictment charging Movant

with conspiracy to distribute a controlled substance (crack cocaine) in violation of 21 U.S.C. §§

841(a)(1) and 841 (b)(1)(A) (Count One), and possession with intent to distribute crack cocaine

in violation of 21 U.S.C. §§ 841(a)(1) and 841 (b)(1)(C) (Counts Two, Four, Five, Ten,

Fourteen, Twenty-One, Thirty-Three, Thirty-Eight). ECF No. 27. At the time of the Indictment,

Movant was in state custody on unrelated charges. Movant appeared in federal court on a Writ of

Habeas Corpus ad Prosequendum. ECF No. 64. Movant pleaded guilty to Count One on

November 30, 2005. ECF No. 305. On August 28, 2006, Movant was sentenced by this court to a

                                                1
120-month prison term. ECF No. 509. The government moved to dismiss the remaining charges

against Movant. Id. The court entered judgment on September 5, 2006. Id. Movant did not

appeal his conviction or sentence. On October 5, 2006, Movant was sentenced to twenty years in

state prison for an unrelated burglary charge under South Carolina Code § 16-11-311. ECF No.

730. The state court ordered that Movant’s state sentence was to run concurrently to his federal

sentence. Id.

    On September 6, 2016, Movant filed a motion asserting that his federal and state sentences

should run concurrently. ECF No. 871. The court denied that motion on May 22, 2017,

informing Movant that “[Movant’s] remedy is to follow the procedures set forth by the Federal

Bureau of Prisons in Program Statement 5160.05.” ECF No. 908.

        On September 19, 2018, Movant filed a § 2255 motion, asserting that “Movant was

sentenced to 120 months in the federal custody first and was then transferred back to Richland

County jail, on or about (10) days later I was sentenced to (20) years in the State that was

ordered to run concurrent with fed. sentence.” ECF No. 874 at 2. Movant elaborates that he

“received a detailed letter from fed. court the year of 2010 that I owe 120 months to the federal

jurisdiction.” Id. at 3 (errors in original).

        On October 19, 2016, the government filed a motion to dismiss and for summary

judgment. ECF No. 877. In its motion, the government asserts that Movant failed to state a claim

for relief under § 2255. ECF No. 877-1 at 2. Further, the government asserts that even if Movant

had stated a claim for relief, Movant’s § 2255 motion was untimely. Id. at 3. By order filed

October 20, 2016, pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), Movant was

advised of the dismissal procedures and the possible consequences if he failed to respond

adequately. ECF No. 878. Movant filed no response.



                                                 2
                                        II.     DISCUSSION

            a. Failure to State a Claim under § 2255

        Pursuant to 28 U.S.C. § 2255:

       A prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed
       in violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

       Not all errors in conviction and sentencing are encompassed within the scope of § 2255.

As such, errors that are outside the categories outlined in the statute will only be reviewed under

§ 2255 if they indicate a “fundamental defect which inherently results in a complete miscarriage

of justice, [or] an omission inconsistent with the rudimentary demands of fair procedure.” Hill v.

United States, 368 U.S. 424, 428 (1962).

       Movant has not alleged that his sentence violated the Constitution. Neither has Movant

alleged that the court lacked jurisdiction when it sentenced him. Nor has Movant alleged his

sentence was in excess of any statutory maximum. Movant has also failed to identify any aspect

of his sentence that would trigger the categories outlined in Hill. As such, Movant has failed to

state a claim under § 2255.

            b. Timeliness of Movant’s Motion

       Even if Movant had stated a claim under § 2255, the court finds that Movant’s motion is

untimely. A one- year statute of limitations applies to § 2255 petitions. 28 U.S.C. 2255 (f)

provides:

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of--
       (1) the date on which the judgment of conviction becomes final;



                                                 3
        (2) the date on which the impediment to making a motion created by
        governmental action in violation of the Constitution or laws of the United States
        is removed, if the movant was prevented from making a motion by such
        governmental action;
        (3) the date on which the right asserted was initially recognized by the Supreme
        Court, if that right has been newly recognized by the Supreme Court and made
        retroactively applicable to cases on collateral review; or
        (4) the date on which the facts supporting the claim or claims presented could
        have been discovered through the exercise of due diligence.

    A conviction becomes final when: 1) the opportunity to appeal the district court’s judgment

expires; 2) the defendant’s opportunity to file a petition for writ of certiorari expires; or 3) the

United States Supreme Court denies a petition for writ of certiorari. United States v. Clay, 537

U.S. 522, 524-25, 532 (2003). However, movants can avoid these limitations by showing that

equitable tolling is warranted. Equitable tolling is a rare remedy, reserved for instances where

external factors prevent movants from filing timely petitions. Hill v. Braxton, 277 F.3d 701, 704

(4th Cir. 2002)(quoting Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000). To invoke

equitable tolling, a movant must show that he or she has been pursuing his or her rights

diligently, and that extraordinary circumstance stood in his or her way and prevented filing.

Holland v. Florida, 560 U.S. 631, 649 (2010); Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005);

United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004).

    Here, Movant’s case became final on September 5, 2006, the date upon which the court

entered judgment, because Movant did not appeal the court’s ruling. Movant therefore had until

September 5, 2007 to file a motion under § 2255; Movant did not file a motion. Because the

statute of limitations has passed, the court must now determine whether equitable tolling is

warranted. In his motion, Movant asserts that the limitation should be tolled, stating that he was

“misrepresented upon [his] sentencing phase” and that he was not “fairly advised” by his

attorney. ECF No. 874 at 9-10. It appears Movant asserts that his attorney did not properly



                                                   4
represent him during his state court proceedings. Movant’s allegations are conclusory, and do not

indicate that Movant’s counsel’s actions had any bearing on whether Movant’s sentences would

run concurrently. The court is not persuaded that Movant has met his burden of showing that

equitable tolling is warranted.

                                        III.   CONCLUSION

     For the reasons stated, the government’s motion is granted. Movant’s § 2255 motion is

dismissed, without prejudice. Movant is reminded that in order to address his grievances with his

sentence, Movant’s remedy is to follow the procedures set forth by the Federal Bureau of Prisons

    in Program Statement 5160.051, as stated in the court’s May 22, 2017 Order. ECF No. 908.

                          IV. CERTIFICATE OF APPEALABILITY

        A certificate of appealability will not issue absent “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that any assessment of the constitutional claims

by the district court is debatable or wrong and that any dispositive procedural ruling by the




1
  Federal Bureau of Prisons Program Statement 5160.05 allows inmates to submit requests for
their federal and state sentences to run concurrently. Specifically, the statement provides that
“[o]ccasionally, an inmate may request a nunc pro tunc (i.e., occurring now as though it had
occurred in the past) designation. As a result of the decision in Barden v. Keohane, 921 F.2d 476
(3rd Cir. 1990), the Bureau considers an inmate's request for pre-sentence credit toward a federal
sentence for time spent in service of a state sentence as a request for a nunc pro tunc
designation.” Id. at 5. The Statement notes that the Bureau of Prisons must consider an inmate’s
request for concurrent service of federal and state sentences, but cautions that the Bureau of
Prisons is under “no obligation” to grant the request by “designating a state institution
retroactively as the place to serve the federal sentence.” Id. at 6. If available, inmates should
provide the Bureau of Prisons with the following: a copy of the federal and state judgment
orders; state sentence data record to include jail credit; and any other pertinent information
relating to the federal and state sentences. Id. Upon receipt of the request and documentation, the
Regional Inmate Systems Administrator will make a determination, and will notify the
sentencing court of its determination. Id. The court will then have an opportunity to submit
objections. Id.
                                                  5
district court is likewise debatable. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001). The court concludes that Movant has not made the

requisite showing. Accordingly, the court denies a certificate of appealability.

       IT IS SO ORDERED.



                                             /s/Margaret B. Seymour
                                             Margaret B. Seymour
                                             Senior United States District Judge
Columbia, South Carolina
November 9, 2018




                                                 6
